Title: To James Madison from William Walker, 28 April 1796
From: Walker, William
To: Madison, James


Sr
Madison County 28th Aprill 1796
Last November Colo. George Hancock on his Way to Congress Cawl’d on Me ad. prevail’d on me to Give up pattans for Abought five thousand Eight hundred Acres of Land Which Was in pardnership Betwen him and my Self Which he Was to Sell But Was Not to take Less then four Shillings per Acre for my part and if he Sold it he Was to Lodg the Money for my part With you; I then Rote to you Informing you of the Matter; But as I have Never heard a Word from you Nor him I have Made free to Wright to you again and Should Be Glad to Be Informd Somthing abought the Business and if he Should Sell any troble you Should Be at in Recveing the Money and Sending it to me or William Lovell of fredericksburgh Will Be thankfully Paid By your Most humle. Servt.
William Walker
